This cause was tried before a special judge, who upon overruling the motion for a new trial granted additional time in which to prepare and serve a case-made. The case-made was not served in the time allowed, but before the expiration thereof, by order of the special judge, made after the expiration of the time that he was assigned to hold court in that district and after he had ceased to sit as a court therein, an additional extension was granted, and thereafter other orders were entered by him granting additional extensions.
It is settled that a special judge has no power, after he ceases to sit as a court, to extend the time for making and serving a case-made, and where he attempts to do so, his act is a nullity; therefore, the motion to dismiss must be sustained. McGuire v. McGuire, 78 Okla. 164, 189 P. 193; First State Bank v. School District, 63 Okla. 233, 164 P. 102; Bradley v. Farmers State Bank, 45 Okla. 763, 147 P. 302.
The appeal is dismissed.